Citation Nr: 1103618	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the adjustment of education award benefits for credit 
hours taken by the Veteran in the fall of 2008 was proper.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an October 2008 letter to the Veteran, the RO informed him 
that his education assistance benefits had been changed.  This 
change, creating a reduction in the amount of money the Veteran 
received to pay for college courses, was apparently made as a 
result of a change in the number of credit hours the Veteran was 
enrolled in as of a particular date, August 23, 2008.

The Board points out that the Veteran's complete VA claims folder 
is not available for review.  A temporary folder includes only 
records pertaining to education benefits and appears to the Board 
to not include all pertinent records necessary for the proper 
adjudication of this claim.  

In an October 2008 letter addressed to the Board-characterized by 
the RO as a notice of disagreement (see February 2009 statement 
of the case (SOC))--the Veteran took exception with the reduction 
of education assistance from $1321 to $990.75 because his credit 
hours had changed.  He claimed that as of August 23, 2008, he was 
enrolled for 12 semester hours at Folsom Lake College.  He added 
that his classes at that time consisted of personal finance (3 
units), manage diversity (3), computer familization (1), and math 
(5).  He added that the computer familization class was an 8-week 
accelerated course, which was completed on October 18, 2008.  He 
went on to cite some language from www.gibill.va.gov pertaining 
to the payment of educational benefits.  He essentially argues 
that as he was enrolled for 12 semester units in the fall of 2008 
his educational award should not have been adjusted.  He 
mentioned that his school transcript would support his 
assertions.  

However, the record currently before the Board consists only of 
an incomplete temporary file.  Records associated with the 
Veteran's enrollment in 2008 at Folsom Lake College, to include 
both transcript and billing records, are among the records 
missing from the file that are relevant to the appeal.  The 
temporary folder also reflects that the Veteran sought these 2008 
educational benefits in August 2008; yet his claim is not of 
record.  

Thus, all records associated with the Veteran's enrollment at 
Folsom Lake College in the fall of 2008 are pertinent to the 
adjudication of this claim.  Without these records, to include 
transcripts, billing records, requests for change of 
program/place of training, a complete review of the evidence 
cannot take place.  

Thus, in an effort to correct these evidentiary deficiencies, the 
Veteran's complete VA claims folder, as well as any additional 
pertinent records, should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain the Veteran's 
complete claims file.  All efforts to 
locate the Veteran's claims file must be 
clearly documented in the record.  If the 
original claims file cannot be located, the 
record must be so documented.  

2.  The RO/AMC should contact Folsom Lake 
College and request that all records 
associated with the veteran's association 
with the school in the fall of 2008 be 
obtained.  These records should include, 
but not be limited to, transcripts, 
enrollment forms/requests, billing records, 
change of program/place of training request 
forms, etc. 

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

